 4:19-cr-03011-JMG-CRZ Doc # 406 Filed: 11/23/20 Page 1 of 3 - Page ID # 1865




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:19-CR-3011

vs.
                                              MEMORANDUM AND ORDER
IRA MORROW,

                   Defendant.

      This matter is before the Court on the Magistrate Judge's Findings and
Recommendation on a Guilty Plea (filing 402) recommending that the Court
accept the defendant's plea of guilty. There are no objections to the findings
and recommendation. Pursuant to 28 U.S.C. § 636(b)(1)(C) and NECrimR
11.2(d), the Court has conducted a de novo review of the record and adopts the
findings and recommendation of the Magistrate Judge.
      The Court notes that the defendant was not expressly informed at the
change of plea hearing (filing 405) of his "right to plead not guilty, or having
already so pleaded, to persist in that plea." See Fed. R. Crim. P. 11(b)(1)(B).
But while the defendant was not expressly informed at his change of plea
hearing about his "right to plead not guilty" in those express terms, the
defendant's petition to enter guilty plea establishes that the defendant was
informed of his "right to plead NOT GUILTY to every charge filed against"
him. Filing 400 at 2. The defendant testified at the change of plea hearing that
he had gone over the petition, with the assistance of an interpreter and counsel,
and that each of his answers in the petition were truthful. Filing 405 at 4-5.
The Court is convinced, from the record as a whole, that the defendant had a
sufficient understanding of his right to plead not guilty and that his decision
to do so was wholly voluntary.
 4:19-cr-03011-JMG-CRZ Doc # 406 Filed: 11/23/20 Page 2 of 3 - Page ID # 1866




      Therefore, the Court is persuaded that any omission from the Rule 11
colloquy was harmless, as it did not affect the defendant's substantial rights.
See Rule 11(h); see also United States v. Gillen, 449 F.3d 898, 903-04 (8th Cir.
2006); United States v. McCarthy, 97 F.3d 1562, 1574-76 (8th Cir. 1996);
United States v. Young, 927 F.2d 1060, 1061-63 (8th Cir. 1991). The
defendant's decision to plead guilty could not have been affected by the
Magistrate Judge's failure to tell the defendant what he already knew. Young,
927 F.2d at 1063. The Court also notes that neither party has objected to the
findings and recommendation, meaning that any objection has been waived.
See Peretz v. United States, 501 U.S. 923, 936-39 (1991).


      IT IS ORDERED:


      1.    The Magistrate Judge's Findings and Recommendation on a Guilty
            Plea (filing 402) are adopted.
      2.    The defendant is found guilty. The plea is accepted. The Court
            finds that the plea of guilty is knowing, intelligent, and voluntary,
            and that a factual basis exists for the plea.
      3.    The Court defers acceptance of any plea agreement until the time
            of sentencing, pursuant to Fed. R. Crim. P. 11(c)(3). Unless
            otherwise stated at the time of sentencing, any plea agreement will
            be deemed accepted upon the pronouncement of the judgment and
            sentence.
      4.    This case shall proceed to sentencing.




                                      -2-
4:19-cr-03011-JMG-CRZ Doc # 406 Filed: 11/23/20 Page 3 of 3 - Page ID # 1867




    Dated this 23rd day of November, 2020.

                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge




                                    -3-
